Russell, C. J.,
dissenting. I think the judgment, of the judge of the superior court in this case should be affirmed. It is my opinion that the demurrer to plaintiff’s petition was properly overruled. The petition sets forth enough, if the proof supports the allegations, to show the existence of a fraud perpetrated upon a nephew by an uncle under circumstances most aggravated and unjustifiable. It must be remembered that “Fraud may not be presumed, but, being in itself subtle, slight circumstances may be sufficient to carry conviction of its existence.” Civil Code (1910), •§ 4626. But it is said by the majority of the court that since the petitioner has not moved within three years to set aside the judgment of the court of ordinary, the facts alleged show such laches as that equity will not intervene to redress the wrong he alleges. The soldier in France, whose mind properly should have been absorbed in patriotic endeavor to save his country in a time of war, and whose life was being hourly staked in the cause of his country, had no time to consider mere paltry dollars and to preserve his earthly estate. Therefore, in my opinion, the doctrine of *804laches has no application; when unnumbered fiendish implements of destruction were belching forth fire, gas, and lead, so as to envelop such' a one in indescribable horrors and overwhelm him in mind and body in a carnage of blood, cries, and death. The uncle of the plaintiff was appointed administrator, and; speedily wound up the estate before the plaintiff was even permitted to return to his native land. The statement of facts shows that the plaintiff, in the early fall of 1917, was transported to France, and was not discharged from the army until about May 1, 1919. He was at the front when his father’s brother applied for and obtained letters of administration, and was still there when the estate was wound up. He was 3000 miles away. Theoretically he may have known of the appointment and the discharge of the administrator and have had a right to object to the proceedings (though it is not necessary for me to concede this); but in the very, nature of the case, and as a matter of fact, the petitioner, who alleges that the administrator absorbed into himself the entire patrimony of his nephew, had no power whatever to be heard. In that view of the case, I can not concur in the opinion that, as matter of law, the plaintiff was bound to proceed within three years to have the judgment of the court of ordinary set aside. Certainly if he wished to proceed in the court of ordinary he would be barred; but under the circumstances I do not think it can be held, as a matter of law, under the peculiar relationship existing between the administrator and the plaintiff, and all the circumstances of the case, that a jury might not be authorized to find that the delay was' excusable and did not constitute such laches as would debar petitioner from equitable relief. What circumstances may, in a particular case, constitute laches may be varied altogether in another case by even one slight additional circumstance. It should only be in a strong case that a court should undertake to say as a matter of law that any given state of facts, which is based upon the theory that it was the legal duty of a plaintiff to have proceeded sooner, measures up to the standard. That the court has the right, when any other reasonable conclusion can be reached than that a party has been guilty of laches, to so declare as a matter of law, can not be questioned; and holdings as to laches and rulings upon the subject have been variant and variable. In my view this case is one where the court should *805not have applied the utmost strictness to declare a case of laches. Under the peculiar wrong disclosed, the rule should have been applied with all liberality, and a jury should have been left to say, under proper instructions, whether the facts alleged in the petition were such as to require the conclusion that the plaintiff should have proceeded sooner.